PER CURIAM.
A demand for postjudgment interest arises from the judicial process rather than directly from a commercial or consumer transaction, and is therefore not a “charging” under the usury laws. George A. Fuller Co. v. Carpet Services, Inc., 823 S.W.2d 603, 605 (Tex.1992). The court of appeals rendered the correct judgment because respondent presented the point that there was no charging of usurious interest. We neither approve nor disapprove any portion of the court of appeals opinion. 805 S.W.2d 916. Petitioner’s motion for rehearing is overruled.